Citation Nr: 0308272	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for disability of the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 
1949 and from June 1949 to November 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Disability of the back has been shown to be causally related 
to the veteran's military service.


CONCLUSION OF LAW

Back disability was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time without 
reviewing the notice/development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. § 3.102, 3.159.

The veteran contends that back disability which he is seeking 
to have established as service connected resulted from an 
automobile accident during service in Germany in 1946.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A February 2003 VA examination revealed degenerative changes 
of the lumbar spine, thoracic spine, and cervical spine.  In 
an April 2003 addendum to the February 2003 VA examination, 
the examiner stated that it was "at least as likely as not 
that his current back condition is related to the injuries 
that he apparently received in the service."

After a careful review of the evidence, the Board finds that 
a grant of service connection for disability of the back is 
warranted.  The veteran has indicated that he has experienced 
back problems ever since his injury in 1946, and the Board 
finds his statements in this regard to be credible.  While 
such an injury is not documented in the available service 
medical records (only the March 1949 and November 1952 
service separation examinations are of record), the veteran 
has submitted portions of his diary that clearly reflects his 
involvement in a December 1946 automobile accident.  Through 
no fault of his own the veteran was unable to obtain records 
from his private physician documenting treatment for his back 
beginning in the early 1950s; such records would clearly have 
strengthened his claim by documenting continuity of 
symptomatology.  Further, the February 2003 VA examiner's 
uncontroverted opinion has linked the veteran's disability of 
the back to his military service.  Accordingly, service 
connection for disability of the back is established.


ORDER

Service connection for residuals of a back injury is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

